DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/28/2020 has been entered. Claims 1 and 7 have been amended. Therefore, claims 1-12 are currently pending for the examination.

   Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 7-8, filed on 11/24/2020, with respect to claims 1-12 have been fully considered and persuasive. The rejection under 35 U.S.C. 103 of claims 1-12 have been withdrawn.
Applicants have amended each of independent claims 1 and 7 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 1-12 are allowable.

Allowable Subject Matter
4.	In the Request for Continued Examination application filed on 12/28/2020, claims 1-12 are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not 
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“selectively connecting a first mobile device associated with the first owner of the first network access point to a second network access point of the detected set of available network access points based on the received historical data and second access parameters specified by a second owner of the second network access point; and selectively connecting a second mobile device associated with the second owner of the second network access point to a third network access point of the detected set of available network access points based on amount of bandwidth a third owner of the third network access point is willing to allocate to third parties located in the vicinity of the third access point” in combination with other claim limitations as specified in claims 1 and 7. 
Note that the first closest prior art, Halcrow et al.(US 2007/0167173 A1), hereinafter “Halcrow” teaches: Provider (a server) maintains an accurate and current database of available hotspots and their historical data indicative of quality of connection (signal strength, latency, bandwidth) and access parameters (subscription only access/ free access and cost) provided by owners of network access points (currently associated AP and available APs) (Fig. 1, paragraphs [0058], [0061],[0062], [0063]).
Note that the second closest prior art, Jonker et al. (US 7,483,984 B1), hereinafter “Jonker” teaches: QoS data may be used by a user of an access client to determine which APs should be (Figs. 1,12, column 5, line 61-64, column 9, line 58-62).
Note that the third closest prior art, Karaguz et al. (US 2007/0123194 A1), hereinafter “Karaguz” teaches: the list of connection points may be ordered according to data rate, actual or expected communication link quality, signal strength, cost, expected or actually power consumption and user input associated with a selection of a presented connection point (Figs. 1, 3, paragraphs [0036], [0054]).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the prior art, Babbar et al. (US 2005/008399 A1), hereinafter “Babbar” teaches: the system selection may also be based on cost, performance, for example, the system with the lowest cost for data connection may be selected, or the system with the highest data rate, strongest received signal strength, and/or best quality of service may be selected (Fig. 4, paragraph [0053], i.e. system selection is not specifically based on the amount of bandwidth as applicant claimed). Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Babbar et al. (US 2005/0083899 A1) entitled: "SYSTEM SELECTION FOR WIRELESS DATA SERVICES"
• Chan et al. (US 2006/0059044 A1) entitled: "METHOD AND SYSTEM TO PROVIDE ADVERTISEMENT BASED ON WIRELESS ACCESS POINTS  "
• Zhao et al. (US 2005/0048986 A1) entitled: "METHODS, SYSTEMS AND COMPUTER PROGRAM PRODUCTS FOR DIRECTING A USER TO A WIRELESS NETWORK ACCESS POINT "
• Behroozi et al. (US 2006/0002350 A1) entitled: "ACCESS POINT CONTROL OF CLIENT ROAMING"
• Hsu et al. (US 2004/0176024 A1) entitled: "WIRELESS LOCAL ACCESS NETWORK SYSTEM DETECTION AND SELECTION"
• Sumolena et al. (US 7,480,567 B2) entitled: "DISPLAYING A MAP HAVING A CLOSE KNOWN LOCATION"
• Morgan et al. (US 7,493,127 B2) entitled: "CONTINUOUS DATA OPTIMIZATION OF NEW ACCESS POINTS IN POSITIONING SYSTEMS"

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414